COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:   01-21-00439-CR

Trial court case number: 87429-CR

Trial court:             149th District Court of Brazoria County

       On February 8, 2022, appellant Darrell Adell, Jr. filed a motion to substitute counsel,
seeking to substitute Stanley G. Schneider in place of Dallas Craig Hughes as counsel on appeal.
The motion was denied on February 15, 2022 because it did not comply with Texas Rule of
Appellate Procedure 6.5. On February 21, 2022, appellant filed an amended motion to substitute
counsel. That motion also was denied for failure to comply with the Texas Rules of Appellate
Procedure.
        On March 3, 2022, appellant filed a motion to substitute attorney of record, seeking to
substitute Stanley G. Schneider in place of Dallas Craig Hughes as counsel on appeal. The
motion is granted. See TEX. R. APP. P. 6.5(d).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: March 8, 2022